—Order, Supreme Court, New York County (Lewis Friedman, J.), entered February 9, 1995, which, inter alia, granted plaintiff mortgagee’s motion for summary judgment as against defendant mortgagor, unanimously affirmed, without costs.
Summary judgment was not precluded by nonjoinder of the building’s tenants, who were "necessary” parties only in the sense that their subordinate interests could be adversely affected only if they were joined, and not in the sense of being indispensable (see, Scharaga v Schwartzberg, 149 AD2d 578, 579 [explaining RPAPL 1311]; see, also, Marine Midland Bank v Freedom Rd. Realty Assocs., 203 AD2d 538, 539; Lewis v Rodriguez, 155 Misc 2d 12, 16-17). Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Asch, JJ.